The defendant was indicted by the grand jury of Blount county on a charge of forging a check on the Citizens' Bank of Oneonta, and signed J. R. King.
The sole and only question really litigated in the court below was whether or not J. R. King in deed, or in fact, signed the check charged in the indictment and introduced in evidence. The evidence for the State tended to prove that the check was a forgery, and that the forgery was committed by this defendant in conjunction with another.
The defendant admitted possession of the check, but he and the party indicted for the same offense contended and testified that the check was signed by J. R. King.
There were many objections and exceptions to testimony relating to collateral matters tending to the impeachment of the witnesses testifying for the State, and for the defendant. We have examined all of these exceptions, and in them we find no ruling of the court which, if error, could affect the substantial rights of the defendant.
The charge of the court was full, fair, and explicit. The defendant has had a fair trial according to the forms of law, and the record being in all things regular, the judgment is affirmed.
Affirmed.